DETAILED ACTION
The amendment and RCE filed on 03/10/2022 has been entered and fully considered. Claims 1-5, 11-17, 19-21, 23-24 and 26-31 are pending, of which claims 1-5, 11-17, 19-21 and 23-24 are amended, and claim 26-31 are newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, 11-16, 19, 23-24 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al. (Colloids and Surfacees B: Biointerfaces, 2015, IDS) (Miotto) in view of Rahman et al. (SPIE BiOS, 2015, IDS) (Rahman).
Regarding claim 1, Miotto teaches a method of identifying a protein biomarker from a biological fluid (abstract, conclusion), wherein the method comprises:
a. incubating a plurality of nanoparticles with the biological fluid sample from a subject in a disease state to allow biomolecule coronas to form on surfaces of the plurality of nanoparticles (page 42, par 1), wherein at least one of the plurality of nanoparticles comprises a magnetic core (page 42, par 2).
b. isolating the plurality of nanoparticles and surface-bound biomolecule coronas (page 42, par 2); and
c. analyzing the biomolecules of the biomolecule coronas by mass spectrometry (page 42, par 5, page 45, par 1, page 47, par 1) to identify a relationship between the biomolecule coronas and a protein biomarker associated with the disease state (page 49, par 0), wherein the analysis is performed at least in part using a computer (inherently) (page 49, par 0).
Miotto does not specifically teach that nanoparticles differ from each other in at least one physicochemical property. However, Rahman teaches that nanoparticles differ from each other in at least one physicochemical property (e.g. silica, graphene oxide, polystyrene) (Fig. 1, page 4, par 0). Rahman teaches that “In this study, we investigated the effects of disease-specific plasma source (obtained from individuals with various diseases/conditions) on the formation and composition of protein coronas on polystyrene NPs, Silica NPs, and graphene oxide sheets and their biological outcomes. We found that patient-specific plasmas can alter the composition of the protein corona and, consequently, change the biological response to the nanoparticles. For instance, we revealed that the fibrinogen protein could be unfolded at the surface of silica and polystyrene NPs in healthy individuals but not in the hypofibrinogenemia patients. However, graphene oxide sheets demonstrated reverse effect. Therefore, we propose that the pro-inflammatory responses of NPs are strongly altered from patient to patient in disease type manner. In conclusion, for having efficient and safe nanomedicine in clinical stage, one could design and evaluate disease-specific nanoparticles.” (conclusion). At time before the filing, it would have been obvious to one of ordinary skill in the art to use nanoparticles that differ from each other in at least one physicochemical property, in order to find more protein biomarker patterns specific to the disease.
Regarding claim 2, Rahman teaches that wherein the plurality of nanoparticles are selected from liposomes, metal nanoparticles, polymeric nanoparticles, and graphene nanoparticles (page 4, par 0).
Regarding claim 5, personal computer, laptop, tablet, telephone, Smart phone, or personal digital assistant cover most of the computer. Therefore, Rahman inherent uses one of this computers recited in the instant claim.
Regarding claim 11, Miotto teaches that wherein the plurality of nanoparticles with surface-bound biomolecule coronas are isolated from the biological fluid and purified to remove unbound and highly abundant biomolecules to allow identification of low abundant biomarkers (page 42, par 2).
Regarding claim 12, Miotto teaches that wherein the plurality of nanoparticles with surface-bound biomolecule coronas are isolated from the biological fluid and purified to remove unbound and highly abundant biomolecules by a method comprising liquid chromatography (page 42, par 5).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art to associate a change in a biomarker in response to therapy with the effective of the therapy, because Miotto teaches identifying the protein biomarkers for a disease.
 Regarding claim 14, it is well-known to use a drug as the therapy administered to the subject.
Regarding claim 15, Rahman teaches that the disease can be a cancer (page 2, par 1). Therefore, as has been discussed regarding claim 13, wherein the therapy can be a cancer treatment.
Regarding claim 16, Miotto teaches that wherein the biomarker is a pattern of biomarkers associated with the disease state (page 49, par 2).
Regarding claim 19, Rahman teaches that wherein the said disease is cancer (page 2, par 1).
Regarding claim 23, Rahman teaches that wherein the biological fluid is plasma (page 2, par 5).
Regarding claim 24, Miotto teaches that wherein the magnetic core is superparamagnetic (page 41, par 3).
Regarding claim 26, Miotto teaches that wherein the pattern of protein biomarkers comprises at least two biomolecule corona signatures (e.g. αS2 174-181, 189-197) (Fig. 5, Table 1, page 47, par 1).
Regarding claim 27, Miotto teaches that wherein the pattern of protein biomarkers comprises a first biomolecule corona signature and a second biomolecule corona signature, wherein the first biomolecule corona signature and the second biomolecule corona signature comprise distinct biomolecules and common biomolecules (Fig. 5, Table 1, page 47, par 1).
Regarding claim 28, Miotto teaches that wherein the common biomolecules differ in concentration in the first biomolecule corona signature compared to the second biomolecule corona signature (Fig. 5, Table 1, page 47, par 1).
Regarding claim 29, Miotto teaches that wherein (i) a presence or absence of the distinct biomolecules and (ii) the concentration of the common biomolecules in the pattern of protein biomarkers is correlated with the disease state (Fig. 5, Table 1, page 47, par 1).
Regarding claim 30, Miotto fairly suggests that wherein the analysis is performed to distinguish between at least two types of disease states (page 49, par 2).
Regarding claim 31, Rahman teaches that wherein the analysis is performed to distinguish between at least two types of cancer (page 3, par 3).
 Claim 3, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miotto in view of Rahman as applied to claims 1-2, 5, 11-16, 19, 23-24 and 26-31 above, and further in view of Palchetti et al. (Nanoscale, 2016, IDS) (Palchetti).
Regarding claim 3 and 9, Miotto and Rahman does not specifically teach that wherein at least one of said plurality of nanoparticles is liposome. Palchetti teaches that wherein the nanoparticles are liposomes (page 12756, par 0). At time before the filing it would have been obvious to one of ordinary skill in the art to select liposome for nanoparticles, because the selection is based on its suitability for the intended use.
Regarding claim 17, Palchetti teaches that “Our data verifies that the relative abundance of proteins in the corona of lipid NP does not, generally, reproduce their relative abundance in plasma because low abundance proteins are enriched on the NP surface.” (page 12766, par 3). Therefore, Palchetti teaches that wherein the biomarker would not have been detected if the analysis was carried out directly on a biological fluid isolated from the subject.
Claim 4, 10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miotto in view of Rahman as applied to claims 1-2, 5, 11-16, 19, 23-24 and 26-31 above, and further in view of Huo (US 2013/0058923, IDS).
Regarding claim 4 and 10, Rahman does not specifically teach that wherein at least one of said plurality of nanoparticles is a metal nanoparticle. Huo teaches that wherein at least one of said plurality of nanoparticles is a metal nanoparticle (Fig. 1, par [0009]). At time before the filing it would have been obvious to one of ordinary skill in the art to select metal for nanoparticles, because the selection is based on its suitability for the intended use.
Regarding claim 20, Huo teaches that wherein the said disease is lung cancer, melanoma or ovarian cancer (par [0042]).
Regarding claim 21, Huo teaches that wherein the plurality of nanoparticles comprises a metal selected from the group consisting of gold and silver (par [0009]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797